Case 2:19-cv-00494-AB-JEM Document 34-6 Filed 08/26/19 Page 1of2 Page ID #:404

EXHIBIT F
Case eae

KDSUPPLy Ue tet

CONSTRUCTION 2 Mun A
WHITE cap

TTY ET

™

444727224920
set] ei tf] weight with concrete

Pe

Po rset Pe We

242 GALLON PAN

eee rab al Won tet ee

127 GALLON PAN

UM i a wea Ce ede

Pr

COC Late)
Semel |e aiieeee) tec C-)

$1799°°

pede 4,806 Ibs. full weight with concrete

6,0@@ Ibs. full weight with concrete pra? FOR SMALL CONCRETE TRAILER
“SUNDER CONCRETE PUMP TRUCKS FITS UNDER CONCRETE PUMP TRUCKS PUMPS OR LOW VOLUME CONTAINMENT

See

COCCUE Ct

HEAVY DUTY
515 GALLON PAN

eee PLUED ote: Ce

ay? DUTY
154 GALLON PAN

Ee

300 GALLON
TOOL WASHOUT

487 x 42" x 47" » Weight 683 tbs.

9

$1499°°

PVcctt veg eg
REMOVABLE WORK GRATE

$9299°°

PY Pra
Py Mae

‘249999
444727224HD
. Ma TR a a et a0

——

 

Pre hd aed

™ 4 ent, ADD
MSTRUCTONS: Fach use, spray inside of pan with ai elease a9

OT yh,

MLE tes tree

a RY Y
Wyo cance g00.944.8

ff
A
Fis

(a

fy a form oll SO concrete releases easily. Pans mest insite each other for storage

Deeument 34-6 ~Filed@8/26/19 Page 2of2 Page ID#:405

359 GALLON PAN

ELUM DM a CPM Cl ated ioe

$1849°°

444509618PRO
6,40 Ibs. full weight with concrete

Pn Wasi (nro le

PsN i220 ecm Ges tai om Ca Clo
hols] oer ta

MMe neva eh 109

s Four 18,600 tb. Rated “D” rings
a 7 Gauge Steel Walls

w Built in angled 11” forklift pockets
= 40” OD to OD Fork channels

= Pans nest for easy storage

Peas (tnd el0 gs
PVC MRS ene sicisn leer Giks

PCAN Hs AT
continuous seams

Paso aye sN OS
w Load tested at 25,006 Ibs.

a Pyramid shape for easy
material release

= Pans nest for easy storage

w Lids availanle soon!

Peau!

o

Download the App!
WhiteCap.com is now MOBILE!

 
